DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 1, 2022 have been fully considered but they are not persuasive. 
The Applicant does not cite to the specification or offer any explanation to understand the meaning of “based at least in part on a characteristic of the first cable”.  The Applicant flatly concludes that Berkowitz does not include any disclosure relating to this limitation.  The Examiner disagrees, as this amendment appears to be a restatement of Ohm’s Law, which states the voltage drop over the cable is directly proportional to the resistance of that cable (V=IR).  The resistance of any cable is inherently determined by its “size” and “length”.  And, because Berkowitz’s transformed output voltage is “based on” the input voltage and the input voltage is “based on” the voltage of the source minus any losses in the cable (due to Ohm’s Law), Berkowitz anticipates the limitation that the inductive power coupling operates as a transformer “for transforming a first voltage [] to a second voltage” that is “based on” a characteristic of the cable that feeds that coupling. 
If a cable feeds power to a circuit, then that circuit would inherently operate “based on” characteristics of that cable.  It is unclear what other subject matter the Applicant intends to incorporate into the claim with this language.  Amending the claim to include a restatement of Ohm’s Law does not overcome the prior art. 
The Applicant argues that, in Berkowitz, “the output is not controlled based on a characteristic of the cable” (Remarks, page 6, emphasis added).  The claim, however, does not recite any “control” based on the cable characteristic.   The claimed inductive power coupling is passive – it is two inductors separated by a gap – there is no inherent or implicit “control” structure present in this type coupling.  The Applicant’s remarks do not state their intention to claim otherwise.  The Examiner notes that control features, directed to voltage, current and/or power regulation, are an unelected species (see Restriction 3/21/22, pages 3-4).  
In future replies, the Applicant is requested to cite to the specification for support for amendments.  This will aid in a better understanding of the intended meaning of the amendments. 
The Applicant does not separately argue against the other interpretations made in the art rejection of claim 1, the rejections of the dependent claims, or the §103 rejection.  The rejections are maintained in this Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-8 and 21 are under 35 U.S.C. 102(a)(1) as being anticipated by Berkowitz (US 10,574,079).  Partovi (US 2013/0049674) and Davis (US 2013/0049674) are cited to show that a characteristic not disclosed in the reference is inherent.  MPEP §2131.01(III).
With respect to claim 1, Berkowitz discloses a system (fig 9D; col. 15-16) for optimizing cable size and flexibility for a pool or spa installation (intended use), comprising: 
an inductive power coupling (“inductive coupling”) having a first power coupling (unlabeled winding within “charge base”) and a second power coupling inductively (unlabeled winding within “battery powered device”) coupled to the first power coupling, the first power coupling in electrical communication with a power supply (“source”) and the second power coupling in electrical communication with a pool or spa component “battery cell”); 
the first power coupling accepting power from the power supply via a first cable interconnecting the power supply and the first power coupling (see fig 9D) and inductively transmitting the power to the second power coupling (see fig 9D), the second power coupling inductively receiving the power from the first power coupling and transmitting the received power to the pool or spa component (see fig 9D); 
the inductive power coupling operating as a transformer for transforming a first voltage level provided by the first cable to a second voltage level suitable for usage by the pool or spa component (col. 15, lines 8-19) based at least in part on a characteristic of the first cable (inherent – the cable and its characteristics determine the inherent losses between the source and first power coupling – therefore, the inductive power coupling transformation of first voltage to second voltage is “based on” the cable feeding the coupling); and 
the inductive power coupling compensating for a voltage loss associated with the first cable (see below) and allowing the first cable to have a size and a flexibility suitable for installation in a pipe or conduit (inherent; see below).  
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  MPEP §2111.02(II).  The body of the claim is directed to the first/second power couplings and how they operate as a transformer.  This sets forth all of the limitations of the claimed invention.  That the power coupling system is “for a pool or spa installation” is an intended use limitation.  Further support can be found in claim 2, which actually places the system in the pool/spa.  This means that such a placement is not required to be read into claim 1.
The recitation of “a pool or spa component” does not change this analysis.  This component is not defined in the claim.  The claim does not require that the component can only be found in a pool or spa installation.  For the purpose of the art rejection of the claim, the Berkowitz battery is interpreted as a “pool or spa component”. 
Berkowitz discloses the first cable.  This cable inherently includes “characteristics” that affect voltage losses as power is transferred from the source to the first power coupling.  As the Berkowitz inductive power coupling operates as a transformer to transform the first/input voltage to a second/output voltage, the entire process is “based on” the losses within the cable.  Therefore, Berkowitz anticipates the “based on” amendment.  As discussed above, the Applicant’s reply does not include any arguments or evidence to indicate that this “based on” amendment is directed to anything other than inherent losses in the cable.  Further support for how Berkowitz anticipates this limitation can be found in the art rejection of claim 21, below.
Berkowitz discloses that its power coupling can be controlled to change its conversion ratio to be step-up or step-down transformer (col. 15, first paragraph).  Berkowitz further discloses a feedback loop to regulate the rectifier output.  By regulating the rectifier output (and the voltage applied to the load), Berkowitz inherently “compensat[es] for a voltage loss associated with the first cable”.  
The last limitation of the claim is directed to what this compensation “allows”.  This is not a distinct claimed limitation.  It is a statement of a benefit.  Furthermore, the “pipe or conduit” are not claimed.  For whatever size the Berkowitz wire is, it would inherently fit into an existing pipe or conduit.  And since Berkowitz discloses the compensation, it inherently provides the benefit. 
Further support for this can be found in Partovi, which discloses that a step-up transformer increases its voltage while decreasing current and a step-down transformer decreases voltage and increases current (par 244).  Next, Davis discloses that higher voltage transmission allows for reduced current, “thus reducing the size of the wire required to carry the power” (par 54).  In other words, a Berkowitz step down transformer would mean that voltage from the charger is higher (than required by the load), thus including a lower current.  This lower current “allows the first cable to have a size and flexibility suitable for installation in a pipe or conduit”.  
With respect to claim 3, Berkowitz discloses the power supply is one or more of an A/C power supply (col. 11, lines 10-22), a battery, or a solar array.  
With respect to claim 4, Berkowitz discloses the second power coupling is in electrical communication with the pool or spa component via direct attachment to the pool or spa component or a second cable (see fig 9D).  Berkowitz discloses a “second cable” between the inductive power receiver and the rectifier (the rectifier and battery combine to form “the pool or spa component”).  
With respect to claim 7, Berkowitz discloses the inductive power coupling operates as a step-up transformer or a step-down transformer (col. 15, lines 8-13).  
With respect to claim 8, Berkowitz discloses the inductive power coupling transforms the first voltage level provided by the first cable to the second voltage level suitable for usage by the pool or spa component based on a transformer ratio of the inductive coupling (col. 15, lines 8-13).  
With respect to claim 21, Berkowitz discloses the first cable characteristic is one or more of a cable size (inherent), a cable length (inherent) or a voltage drop of the cable (inherent).  Ohm’s Law states that voltage equals current times resistance.  The cable “size” and “length” determine the resistance of the cable and, therefore, inherently contribute to the voltage losses within the cable.  The “a voltage drop of the cable” is redundant to the first two elements.  Berkowitz’s cable inherently has a size, length and a voltage drop.  These characteristics all inherently determine voltage losses within the cable and the input voltage at the first power coupling.  Thus, the operation of the Berkowitz inductive power coupling, to transform input voltage to output voltage, is inherently “based on” these characteristics.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz in view of Potucek (US 9,502,907).
With respect to claim 2, Berkowitz discloses the first power coupling, but does not expressly disclose that it is mounted to an interior/exterior surface of a pool or spa.  Potucek discloses an inductive power coupling system (fig 17; col. 8) where the first power coupling (258a) is mounted in or on at least one of an interior surface of the pool or spa or an exterior surface of the pool or spa (col. 8, lines 14-43).  
Berkowitz and Potucek are analogous because they are from the same field of endeavor, namely inductive power coupling systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Berkowitz power coupling in a pool or spa, as taught by Potucek.  The motivation for doing so would have been to suit the needs of the user.  Potucek discloses a battery-powered pool-based load (col. 1, lines 34-36).  Berkowitz teaches how to use inductive power coupling to charge batteries.  Thus, the skilled artisan would have looking to use Berkowitz’s power supply in the Potucek pool.
With respect to claim 4, as an alternative rejection, Potucek discloses the second power coupling is in electrical communication with the pool or spa component via direct attachment to the pool or spa component or a second cable (see fig 17, item 260).  
With respect to claim 5, Berkowitz discloses a battery-powered device, but does not expressly disclose it is a cleaning device or luminaire.  Potucek discloses that the pool or spa component is one or more of a cleaning device or a luminaire (col. 4-5, bridging paragraph).  The references are analogous, as discussed above.  Switching one type of battery-powered device for another is within the level of ordinary skill in the art. 
With respect to claim 6, Potucek discloses the cleaning device includes a rechargeable battery rechargeable by the power supply (col. 4, lines 62-66).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz.
Borowitz discloses that the rectifier is controlled using pulse width modulation (PWM) to adjust the output voltage applied to the pool or spa components (col. 7, line 39 to col. 8, line 31).
Berkowitz does not expressly disclose the PWM is applied to the power coupling itself.  Berkowitz discloses that the voltage applied to the load can be controlled via either the rectifier (col. 5, lines 47-63) or the power coupling turns ratio (col. 6-7, bridging paragraph).  Thus, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to apply Berkowitz’s PWM voltage control to the power coupling.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  
The claim only broadly recites “using pulse width modulation”.  There is no indication in the claim of how the PWM is actually used to affect any change within the power coupling.  Generically “using” PWM in the Berkowitz fig 9D embodiment is within the level of ordinary skill in the art, given that the reference explicitly mentions using PWM in other embodiments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836